Citation Nr: 0410164	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder classified 
as degenerative disc disease and osteoarthritis of the lumbar 
spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from January 30, 1979 to 
February 27, 1979.  

This case comes before the Board of Veterans' Appeals (Board) from 
a March 2002 rating decision from the Department of Veterans 
Affairs (VA)Regional Office (RO) in Nashville, Tennessee.

The veteran appeared before the undersigned Veterans Law Judge at 
a hearing at the RO in November 2003.

In the November 2003 hearing, the veteran appears to have raised 
an issue of whether he filed a timely appeal with the portion of 
the March 2002 rating decision that denied reopening a claim for 
entitlement to service connection for bilateral pes cavus.  This 
matter is referred to the RO for further consideration.


FINDING OF FACT

A back disorder was not present in service or until many years 
thereafter, and is not shown to be related to service or an 
incident of service origin, nor is it shown to have been caused or 
aggravated by any service-connected disability.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred, nor is it shown to be 
secondary to a service connected disability. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, among 
other things, notice and assistance to claimants under certain 
circumstances.  

VA must notify the appellant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
In a letter dated in September 2001 prior to the issuance of the 
rating, the RO advised the appellant of the VCAA and of the 
evidence it had and what evidence was needed to prevail on his 
claim.  Because the notice predated the rating, it is in 
compliance with the Court's determination in Pelegrini v. 
Principi, 17 Vet App. 412 (2004).  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He was 
advised that it was his responsibility to respond in a timely 
matter to the VA's requests for specific information and to 
provide a properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion in a 
March 2002 rating decision and September 2002 statement of the 
case (SOC), of the applicable law and reasons for the denial of 
his claim.  

In regard to processing deadlines, the RO advised the appellant to 
send in any additional information or evidence in support of his 
claim on a certain date, approximately 60 days from the date of 
the letter.  The RO further advised the claimant that if no 
information and evidence had been received within that time, her 
claim would be decided based only on the evidence the RO had 
previously received and any VA examinations or medical opinions of 
record.  These advisements are in compliance with current 
statutes.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, the 
effective date of the VCAA.   The Board concludes that VA has met 
its duty to assist in this matter.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  Here, the 
case arose from the veteran's attempts to reopen previously denied 
claims.  The record includes service medical records and private 
medical records.  No current medical examination or opinion is 
required in this case.  There is no outstanding duty to obtain 
medical opinion in support of the appellant's claim for VA to 
discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to establish her 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

The veteran contended he is entitled to service connection for a 
back disorder, to include as secondary to bilateral pes cavus.  
Currently he is not service connected for a bilateral pes cavus 
deformity.  

Service medical records do not show any treatment for or 
complaints of any back problems.  He was noted to have been 
determined to be medically unfit for enlistment due to pes cavus 
deformity of both feet in Medical Board proceedings dated January 
20, 1979.  He was discharged from the service on February 27, 
1979, 29 days after he entered.  

A March 1980 VA hospital record for treatment of depression 
symptoms did not reveal any findings of back problems on physical 
examination, nor was a history of such given.  

Private medical records obtained reflect treatment for back 
problems in December 2000, with pain up and down his right leg.  
An MRI taken in December 2000 revealed findings of degenerative 
disc disease and osteoarthritis of the lower lumbar spine, as well 
as findings of disc herniation at the L3-L4 level and small disc 
bulges and protrusions at several levels of the lumbar spine.  
There was also evidence of mild narrowing of the spinal canal at 
L5-S1.  The spine was noted to be post surgical.  In March 2001 he 
was seen for complaints of back pain after lifting boxes at work.  
Follow up treatment for continued complaints of back pain and 
findings of spinal stenosis are shown through August 2001.  

At his November 2003 hearing the veteran testified that he injured 
his back in service when he slipped and fell in the barracks 
washroom.  He admitted that he did not seek medical treatment.  He 
also testified about his foot problems in service and expressed 
his belief that his back problems were related to the foot 
problems.  He indicated that he had been told by his doctors that 
his back conditions were related to his foot problems.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  For veterans who had service 
of ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and arthritis is manifest to a 
compensable degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during service. 38 
U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

In addition, a disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, the veteran is not shown to have had any back 
problems in service.  The evidence of record reveals that he had 
back pathology including degenerative disc disease, 
osteoarthritis, herniated and bulging discs and spinal stenosis 
shown in December 2000.  There is no medical evidence linking such 
back pathology to service.  Because he did not serve continuously 
for 90 days, there is no need to consider whether he should be 
presumptively service connected pursuant to 38 C.F.R. §§ 3.307 and 
3.309.  

Regarding the question as to whether the back pathology is 
secondary to his pes cavus, the Board notes that service 
connection is not presently in effect for this disorder, nor is 
there at present shown to be a pending claim for this issue.  
Because the bilateral pes cavus is not service connected, there is 
no basis to grant entitlement to service connection for pes cavus.  
Moreover, even if the pes cavus were service connected, the 
veteran has not submitted any medical evidence linking his back 
pathologies to the pes cavus.  

The only evidence he has submitted in favor of his claim are his 
contentions that his current back pathology is related to an 
incident of slipping and falling in the service as well as due to 
his foot problems in service.  The veteran is competent to report 
symptomatology, such as pain or swelling.  However, as the veteran 
is not a medical professional, he is not qualified to reach 
conclusions regarding medical questions, such as causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, his conclusions, 
standing alone, cannot be accorded any significant probative 
weight.  The medical evidence does not contain any opinion showing 
relationship between the post service lumbar spine pathologies and 
the veteran's service.

Thus, the Board finds that the veteran's current lumbar spine 
pathology is not shown to have been acquired in service, or to be 
caused or aggravated by a service connected disability.  Based on 
review of the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for a 
back disorder classified as degenerative disc disease and 
osteoarthritis of the lumbar spine.  Accordingly, the appeal must 
be denied.


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



